Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2.	This action is responsive to the application No. 16/618,407 filed on October 25, 2021.

Priority
3.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
4.	Acknowledgement is made of Applicant’s Information Disclosure Statement (IDS) form PTO-1449. These IDS has been considered.

Election/Restrictions
5.	Applicant's election with traverse of Group B, Fig. 2, claims 1-2, 4, 6-9, 10-11, 13, 15-18 in the reply filed on 10/25/2021 is acknowledged.
6.	Claims 3, 5, 12, 14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species claims, there being no allowable generic or linking claim.
7.	In addition, claims 4, 13 recite “....the conductive 2layer is disposed on a side surface of the first thin film transistor substrate and connected to the side surface of the first thin film transistor substrate....” which belongs to non-elected species I (Fig. 1) or III (Fig. 3), therefore, the claims 4 and 13 have been withdrawn from examining.
8.	Applicant timely traversed the restriction (election) requirement in the reply filed on 10/25/2021. The applicant quoted reason (s) on traversal “...would not impose serious burden on the examiner” which is not found persuasive, The species comprises different drawing structures/claims that impose burden to the examiner for creating different search strategies; searching various CPC symbols, US classes/sub-classes, non-patent language (NPL) and text searches that requires extra amount of search time. Therefore, the remark with respect to the restriction requirement is found not persuasive, and the requirement is still deemed proper and is therefore made FINAL.

Claim Objections
9.	Claims 9, 18 are objected to because of the following informalities:
The following quoted claims to be recited as follows to make corrections that would avoid indefiniteness due to lack of antecedent basis and/or proper alignment of the claim limitations. Therefore, the examiner suggests the following amendments as underlined:
Claim 9. (As interpreted) The double-sided display panel according to Claim 1, wherein a material of the conductive layer comprises a conductive metal or a conductive paste.
Claim 18. (As interpreted) The display device according to claim 10, wherein a material of the conductive layer comprises a conductive metal or a conductive paste.

Appropriate corrections are required.

Claim Rejections - 35 USC § 102
10.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
11.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

12.	Claims 1, 6, 8, 9, 10, 15, 17-18 are rejected under 35 U.S.C. 102(a)(1)/ (a)(2) as being anticipated by Park et al. (US 2014/0118221 A1).
Regarding independent claim 1, Park et al. discloses a double-sided display panel (Fig. 1, ¶35), comprising:
a first display module (220, ¶35) comprising a first thin film transistor substrate (120, ¶35);
a second display module (210, ¶35) comprising a second thin film transistor substrate (110, ¶35), wherein the second display module (210) is disposed opposite to the first display module (220), and the first thin film transistor substrate (120) and the second thin film transistor substrate (110) are attached to each other;
a conductive layer (320, ¶35) disposed on a side of the double-sided display panel (Fig. 1, ¶35), wherein the conductive layer (320) is disposed on a side surface of at least one of the first thin film transistor substrate and the second thin film transistor substrate (110), and the conductive layer (320) is connected to the side surface of at least one of the first thin film transistor substrate and the second thin film transistor substrate (110); and
a driving module (310 driving chip, ¶35) disposed on a side of the double-sided display panel (Fig. 1) on which the conductive layer (320) is disposed, wherein the driving module (310) is electrically connected to at least one of the first thin film transistor substrate and the second thin film transistor substrate (110) through the conductive layer (320).

Regarding claim 6, Park et al. discloses wherein (Fig. 1) the conduction layer (320) is disposed on a side surface of the second thin film transistor substrate (110), the conduction layer (320) is connected to the side surface of the second thin film transistor substrate (110), the second thin film transistor substrate (110) is connected to the driving module (310) through the conductive layer (320), and the first thin film transistor substrate (120) is connected to the driving module (310).

Regarding claim 8, Park et al. discloses wherein (Fig. 1) the driving module (310) comprises a circuit board (400, ¶40) and a flip chip (300, see Fig. 3, ¶35, the chip 310 and the film 320 constitute a chip on film 300), a side of the flip chip is connected to the first display module (220) and the second display module (210), and another side of the flip chip is connected to the circuit board (400).

Regarding claim 9, Park et al. discloses wherein (Fig. 1) a material of the conductive layer (320) comprises a conductive metal or a conductive paste (ACF, ¶40).
Regarding independent claim 10, Park et al. discloses a display device (Fig. 1) comprising a double-sided display (¶35), wherein the double-sided display comprises:
a first display module (220, ¶35) comprising a first thin film transistor substrate (120, ¶35);
a second display module (210, ¶35) comprising a second thin film transistor substrate (110, ¶35), wherein the second display module (210) is disposed opposite to the first display module (220), and the first thin film transistor substrate (120) and the second thin film transistor substrate (110) are attached to each other;
3a conductive layer (320, ¶35) disposed on a side of the double-sided display panel (¶35), wherein the conductive layer (320) is disposed on a side surface of at least one of the first thin film transistor substrate and the second thin film transistor substrate (110), and the conductive layer (320) is connected to the side surface of at least one of the first thin film transistor substrate and the second thin film transistor substrate (110); and
a driving module (310 driving chip, ¶35) disposed on a side of the double-sided display panel (Fig. 1) on which the conductive layer (320) is disposed, wherein the driving module (310) is electrically connected to at least one of the first thin film transistor substrate and the second thin film transistor substrate (110) through the conductive layer (320).

Regarding claim 15, Park et al. discloses wherein (Fig. 1) the conduction layer (320) is disposed on a side surface of the second thin film transistor substrate (110), the conduction layer (320) is connected to the side surface of the second thin film transistor substrate (110), the second thin film transistor substrate (110) is connected to the driving module (310) through the conductive layer (320), and the first thin film transistor substrate (120) is connected to the driving module (310).

Regarding claim 17, Park et al. discloses wherein (Fig. 1) the driving module (310) comprises a circuit board (400) and a flip chip (300, see Fig. 3, ¶35, the chip 310 and the film 320 constitute a chip on film 300), a side of the flip chip is connected to the first display module (220) and the second display module (210), and another side of the flip chip is connected to the circuit board (400).

Regarding claim 18, Park et al. discloses wherein (Fig. 1) a material of the conductive layer (320) comprises a conductive metal or a conductive paste (¶40).

Claim Rejections - 35 USC § 103
13.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
14.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


15.	This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

16.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
a. Determining the scope and contents of the prior art.
b. Ascertaining the differences between the prior art and the claims at issue.
c. Resolving the level of ordinary skill in the pertinent art.
d. Considering objective evidence present in the application indicating obviousness or nonobviousness.

17.	Claims 2, 11 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 2014/0049449 A1) as applied to claims 1, 10 above, and further in view of Xu et al. (2019/0122604 A1).
Regarding claim 2, Park et al. teaches all of the limitations of claim 1 from which this claim depends.
Park et al. appears not to explicitly disclose wherein the first display module comprises a first color filter substrate disposed opposite to the first thin film transistor substrate, the second display module comprises a second color filter substrate disposed opposite to the second thin film transistor substrate, the first color filter substrate and the second color filter substrate are opposite to each other across the first thin film transistor substrate and the second thin film transistor substrate.
Xu et al. teaches wherein (Fig. 4, ¶70) the first display module (121) comprises a first color filter substrate (1211), and the second display module (122) comprises a second color filter substrate (1221).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to apply the color filters on the opposite side of the first thin film transistor substrate and second thin film transistor substrate, respectively as taught by Xu et al. and modify the first and second display panels of Park et al., because the color filter layer comprises color filter regions and light-transmissible regions alternately that is widely applied in the display technology due to advantages as self-luminescence, wide viewing angles, high contrast, low power consumption, rapid response speed (¶3, ¶5).
Therefore, the combination of Park et al. and Xu et al. teaches wherein the first display module (121) comprises a first color filter substrate (1211 modified by Xu et al.) disposed opposite to the first thin film transistor substrate (120), the second display module (122) comprises a second color filter substrate (1221 modified by Xu et al.) disposed opposite to the second thin film transistor substrate (110), the first color filter substrate (1221) and the second color filter substrate (1221 bottom) are opposite to each other across the first thin film transistor substrate (120) and the second thin film transistor substrate (110).
Regarding claim 11, Park et al. teaches all of the limitations of claim 10 from which this claim depends.
Park et al. appears not to explicitly disclose wherein the first display module comprises a first color filter substrate disposed opposite to the first thin film transistor substrate, the second display module comprises a second color filter substrate disposed opposite to the second thin film transistor substrate, the first color filter substrate and the second color filter substrate are opposite to each other across the first thin film transistor substrate and the second thin film transistor substrate.
Xu et al. teaches wherein (Fig. 4, ¶70) the first display module (121) comprises a first color filter substrate (1211), and the second display module (122) comprises a second color filter substrate (1221).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to apply the color filters on the opposite side of the first thin film transistor substrate and second thin film transistor substrate, respectively as taught by Xu et al. and modify the first and second display panels of Park et al., because the color filter layer comprises color filter regions and light-transmissible regions alternately that is widely applied in the display technology due to advantages as self-luminescence, wide viewing angles, high contrast, low power consumption, rapid response speed (¶3, ¶5).
Therefore, the combination of Park et al. and Xu et al. teaches wherein the first display module (121) comprises a first color filter substrate (1211 modified by Xu et al.) disposed opposite to the first thin film transistor substrate (120), the second display module (122) comprises a second color filter substrate (1221 modified by Xu et al.) disposed opposite to the second thin film transistor substrate (110), the first color filter substrate (1221) and the second color filter substrate (1221 bottom) are opposite to each other across the first thin film transistor substrate (120) and the second thin film transistor substrate (110).

Allowable Subject Matter
18.	Claims 7, 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 7, the prior art of record, either singularly or in combination, does not disclose or suggest the combination of limitations including “the first thin film transistor substrate is not flush with a side of the second thin film transistor substrate on which the conductive layer is disposed, and a side surface of the second thin film transistor substrate is retracted from a side surface of the first thin film transistor substrate to accommodate a thickness of the conductive layer”.

Regarding claim 16, the prior art of record, either singularly or in combination, does not disclose or suggest the combination of limitations including “the first thin film transistor substrate is not flush with a side of the second thin film transistor substrate on which the conductive layer is disposed, and a side surface of the second thin film transistor substrate is retracted from a side surface of the first thin film transistor substrate to accommodate a thickness of the conductive layer”.


Examiner’s Note
19.	Applicant is reminded that the Examiner is entitled to give the broadest reasonable interpretation to the language of the claims. Furthermore, the Examiner is not limited to Applicants' definition which is not specifically set forth in the claims. See MPEP 2111, 2123, 2125, 2141.02 VI, and 2182.
Examiner has cited particular paragraphs and/or columns/lines in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. See MPEP 2141.02 VI. 
In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.

Conclusion
20.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIDARUL A MAZUMDER whose telephone number is (571)272-8823. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
21.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on 303-297-4722. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DIDARUL A MAZUMDER/Primary Examiner, Art Unit 2819